Citation Nr: 0018325	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a clothing allowance for 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from May 1966 to May 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the New 
Orleans, Department of Veterans Affairs (VA) Medical Center, 
the clinic of original jurisdiction (COJ).

The veteran contends, and has testified at a hearing before 
the undersigned Member of the Board, that the skin lesions 
which result from his service-connected tinea corporis cause 
stain damage to his clothing when the fluid and blood mix 
with the salve he uses to treat the condition; he requests a 
clothing allowance.  In the August 1997 determination, the 
Chief of the Prosthetic and Sensory Aids Section, VA Medical 
Center, New Orleans, concluded that the medication the 
veteran used for his skin condition did not cause irreparable 
damage to his outer garments.

The Board notes that, while the record did not include any 
objective evidence that the veteran's skin medication did 
damage to his outer garments, the question of whether the 
combination of body fluids mixing with the medication could 
damage the outer garments has not been considered.

It is noted herein noted that, in scheduling the veteran for 
a clothing allowance examination, he should be appropriately 
advised of the possible consequences of failure to report.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (in 
failing to give the veteran the opportunity to make an 
informed decision regarding whether to undergo additional 
examination, the VA violated its duty to assist).

The Board finds that further development of the evidence is 
essential for a proper appellate decision and remands the 
matter to the COJ for the following action:
 
1.  The COJ should schedule the veteran 
for a VA clothing allowance examination 
in order to ascertain any damage to his 
outer garments as the result of the use 
of the skin medications.  He should be 
asked to bring articles of clothing with 
him as evidence of the damage caused by 
the skin medications.  The claims folder 
is to be made available to the examiner 
prior to examination for use in the study 
of the case.  The designated physician is 
to state:  (1) Whether the skin 
medications are medically prescribed; (2) 
Whether the skin medications, including 
when combining with body fluids, tend to 
permanently stain the veteran's outer 
garments; and (3) Whether the veteran 
actually uses the skin medications with 
sufficient consistency to damage his 
outer garments.  The rationale for the 
responses is to be explained in full.  If 
necessary, the case should be referred to 
the Chief Medical Director, or designee, 
if appropriate.  Prior to the 
examination, the veteran must be 
informed, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.  A 
copy of this written correspondence must 
be included in the claims file.

2.  If the benefit sought remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, which includes reasons and bases 
for the decision and given the 
appropriate period of time in which to 
respond.
 
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional evidence and ensure 
that the veteran is afforded due process of law. The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case. No action is 
required by the veteran until contacted by the COJ.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the COJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



